Detailed Action
This is a Non-final Office action in response to communications received on 3/3/2022.  Claims 21-30 were canceled via preliminary amendment filed on 3/3/2022. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 3/3/2022, are acknowledged.

Preliminary Amendment
The preliminary amendment, filed 3/3/2022, is recognized.

Provisional Priority Date
The provisional priority filing date of filed 9/11/2019 is recognized.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, the claim recites “the node computer is a first node computer and is a current leader of the reference network shard maintain a first blockchain” and “if a number of received shutdown messages of the one or more shutdown messages is greater than shutdown threshold”, which are grammatically incorrect. The claim should more correctly recite “the node computer is a first node computer and is a current leader of the reference network shard maintaining a first blockchain” and “if a number of received shutdown messages of the one or more shutdown messages is greater than a shutdown threshold”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 11 is directed to a node computer comprising a processor and a computer readable medium coupled to the processor.  The Specification does not explicitly limit the processor nor the computer readable medium to hardware. The claim does not explicitly list what hardware/elements the system additionally comprises in order to perform the remaining functions. It is not sufficient to specify that the system is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the node computer as comprising any sort of physical device or machine to perform the following steps:
 broadcasting a propose message comprising a new block for a blockchain to a plurality of node computers in a network shard; 
receiving at least one vote message from the plurality of node computers, the at least one vote message indicating verification of the new block; 
after a predetermined amount of time, receiving a plurality of pre-commit messages comprising at least the new block and a block certificate created based on the at least one vote message; and 
if a number of received pre-commit messages of the plurality of pre-commit messages is greater than a quorum value associated with the network shard, committing the new block to the blockchain.  
As such, the claim is interpreted as being directed to software per se. 
Dependent claims 12-20 fail to remedy the deficiencies of claim 11 and therefore are similarly rejected.  The Examiner recommends amending the independent claim to disclose the steps being performed by a physical device or machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1).
 Regarding claim 1, Quick teaches the limitations of claim 1 substantially as follows:
A method comprising: 
broadcasting, by a node computer, a propose message comprising a new block for a blockchain to a plurality of node computers in a network shard; (Quick; Para. [0149]: Receiving a request to create a block (i.e. a propose message comprising a new block) in a governance blockchain in a sharded blockchain (for a blockchain to a plurality of node computers in a network shard))
receiving, by the node computer, at least one vote message from the plurality of node computers, the at least one vote message indicating verification of the new block; (Quick; Para. [0056]: sub-blockchain transactions may not begin until a quorum of sub-blockchain shards exist and that quorum has been acknowledged through consensus algorithms which may include elections (i.e. at least one vote message from the plurality of node computers, the at least one vote message indicating verification of the new block))
[after a predetermined amount of time,] receiving, by the node computer, a plurality of pre- commit messages comprising at least the new block and a block certificate created based on the at least one vote message; and (Quick; Para. [0056]: sub-blockchain transactions may not begin until a quorum of sub-blockchain shards exist and that quorum has been acknowledged through consensus algorithms (i.e. a plurality of pre-commit messages comprising at least the new block and a block certificate created based on the at least one vote message))
if a number of received pre-commit messages of the plurality of pre-commit messages is greater than a quorum value associated with the network shard, committing, by the node computer, the new block to the blockchain.  (Quick; Para. [0056]: sub-blockchain transactions (i.e. committing the new block to the blockchain) may not begin until a quorum of sub-blockchain shards exist and that quorum has been acknowledged through consensus algorithms (i.e. received pre-commit messages of the plurality of pre-commit messages is greater than a quorum value associated with the network shard))
Quick does not teach the limitations of claim 1 as follows:
after a predetermined amount of time, receiving, by the node computer, a plurality of pre- commit messages [comprising at least the new block and a block certificate created based on the at least one vote message] 
However, in the same field of endeavor, Bastide discloses the limitations of claim 1 as follows:
after a predetermined amount of time, receiving, by the node computer, a plurality of pre- commit messages [comprising at least the new block and a block certificate created based on the at least one vote message] (Bastide; Paras. [0014] & [0019]: A commit schedule or decision that does not permit the committal of a transaction between a buyer and seller in a blockchain until a predetermined amount of time and/or criteria has been established (i.e. after a pre-determined amount of time, receiving, by the node computer a plurality of pre-commit messages)
Bastide is combinable with Quick because both are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Quick to incorporate the committing of information to a blockchain only after a predetermined criteria has been established as in Bastide in order to improve the security of the system by providing a means by which additional criteria may be applied in order to commit information to a secure blockchain.

Regarding claim 2, Quick and Bastide teach the limitations of claim 1.
Quick and Bastide teach the limitations of claim 2 as follows:
The method of claim 1, wherein the propose message comprises the new block, a view number, and a previous block certificate.  (Quick; Paras. [0130] & [0149]: A request to create a new block may also request the creation of one or more GVUIs (i.e. view number), also linking blocks may contain information linking governance chains to an underlying blockchain (i.e. a previous block certificate))

Regarding claim 10, Quick and Bastide teach the limitations of claim 1.
Quick and Bastide teach the limitations of claim 10 as follows:
The method of claim 1 further comprising: 
after receiving, the plurality of pre-commit messages, verifying, by the node computer, the plurality of pre-commit messages.  (Quick; Para. [0056]: sub-blockchain transactions may not begin until a quorum of sub-blockchain shards exist and that quorum has been acknowledged through consensus algorithms (i.e. verifying the plurality of pre-commit messages))

Regarding claim 11, Quick teaches the limitations of claim 11 substantially as follows:
A node computer comprising: 
a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor, to implement a method comprising: (Quick; Para. [0048]: computer-readable instruction stored on a computer-readable storage device, which, when executed by a processor causes the processor to perform one or more operations)
broadcasting a propose message comprising a new block for a blockchain to a plurality of node computers in a network shard; (Quick; Para. [0149]: Receiving a request to create a block (i.e. a propose message comprising a new block) in a governance blockchain in a sharded blockchain (for a blockchain to a plurality of node computers in a network shard))
receiving at least one vote message from the plurality of node computers, the at least one vote message indicating verification of the new block; (Quick; Para. [0056]: sub-blockchain transactions may not begin until a quorum of sub-blockchain shards exist and that quorum has been acknowledged through consensus algorithms which may include elections (i.e. at least one vote message from the plurality of node computers, the at least one vote message indicating verification of the new block))
[after a predetermined amount of time,] receiving a plurality of pre-commit messages comprising at least the new block and a block certificate created based on the at least one vote message; and (Quick; Para. [0056]: sub-blockchain transactions may not begin until a quorum of sub-blockchain shards exist and that quorum has been acknowledged through consensus algorithms (i.e. a plurality of pre-commit messages comprising at least the new block and a block certificate created based on the at least one vote message))
if a number of received pre-commit messages of the plurality of pre-commit messages is greater than a quorum value associated with the network shard, committing the new block to the blockchain.  (Quick; Para. [0056]: sub-blockchain transactions (i.e. committing the new block to the blockchain) may not begin until a quorum of sub-blockchain shards exist and that quorum has been acknowledged through consensus algorithms (i.e. received pre-commit messages of the plurality of pre-commit messages is greater than a quorum value associated with the network shard))
Quick does not teach the limitations of claim 11 as follows:
after a predetermined amount of time, receiving a plurality of pre-commit messages [comprising at least the new block and a block certificate created based on the at least one vote message; and] 
However, in the same field of endeavor, Bastide discloses the limitations of claim 11 as follows:
after a predetermined amount of time, receiving a plurality of pre-commit messages [comprising at least the new block and a block certificate created based on the at least one vote message; and] (Bastide; Paras. [0014] & [0019]: A commit schedule or decision that does not permit the committal of a transaction between a buyer and seller in a blockchain until a predetermined amount of time and/or criteria has been established (i.e. after a pre-determined amount of time, receiving, by the node computer a plurality of pre-commit messages)
Bastide is combinable with Quick because both are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Quick to incorporate the committing of information to a blockchain only after a predetermined criteria has been established as in Bastide in order to improve the security of the system by providing a means by which additional criteria may be applied in order to commit information to a secure blockchain.

Regarding claim 12, Quick and Bastide teach the limitations of claim 1.
Quick and Bastide teach the limitations of claim 12 as follows:
The node computer of claim 11, wherein the propose message comprises the new block, a view number, and a previous block certificate, (Quick; Paras. [0130] & [0149]: A request to create a new block may also request the creation of one or more GVUIs (i.e. view number), also linking blocks may contain information linking governance chains to an underlying blockchain (i.e. a previous block certificate))
wherein each pre- commit message of the plurality of pre-commit messages comprises the view number, and wherein the method further comprises: (Quick; Paras. [0130]-[0131] & [0149]: A request to create a new block based on a consensus algorithm may also request the creation of one or more GVUIs (i.e. view number), also linking blocks may contain information linking governance chains to an underlying blockchain)
after receiving, the plurality of pre-commit messages, verifying the plurality of pre- commit messages using at least the view number in each pre-commit message. (Quick; Paras. [0130]-[0131] & [0149]: A request to create a new block based on a consensus algorithm may also request the creation of one or more GVUIs (i.e. view number), also linking blocks may contain information linking governance chains to an underlying blockchain) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claim 1, further in view of Yang (US 2020/0183586 A1).
 Regarding claim 3, Quick and Bastide teach the limitations of claim 2.
Quick and Bastide do not teach the limitations of claim 3 as follows:
The method of claim 2, wherein the plurality of node computers verify the previous block certificate prior to broadcasting the at least one vote message.   
However, in the same field of endeavor, Yang discloses the limitations of claim 3 as follows:
The method of claim 2, wherein the plurality of node computers verify the previous block certificate prior to broadcasting the at least one vote message.  (Yang; Para. [0007]: A chain of blocks is formed by storing data to be stored in a block and connecting it with a previous block (i.e. verify the previous block certificate prior to broadcasting), and when a new block is connected to previous blocks, it is necessary to verify the validity of the new block and to agree (i.e. at least one vote message) on the validity of blocks to be connected between all the node storages connected to the network) 
Yang is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the verification of validity of a connected block before committing as in Yang in order to improve the security of the system by providing a means by which a new block to be added to a secure blockchain is verified prior to committing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claim 1, further in view of Moir (US 2018/0341930 A1).
 Regarding claim 4, Quick and Bastide teach the limitations of claim 1.
Quick and Bastide do not teach the limitations of claim 4 as follows:
The method of claim 1, wherein the plurality of node computers in the network shard are a first plurality of node computers in a first shard maintaining the blockchain which is a first blockchain, wherein the quorum value is a first quorum value, and  
wherein a second plurality of node computers in a second shard maintaining a second blockchain is associated with a second quorum value.  
However, in the same field of endeavor, Moir discloses the limitations of claim 4 as follows:
The method of claim 1, wherein the plurality of node computers in the network shard are a first plurality of node computers in a first shard maintaining the blockchain which is a first blockchain, wherein the quorum value is a first quorum value, and (Moir; Para. [0051]: A quorum (i.e. first quorum value) of active nodes on a shard confirms a proposed transaction as the next transaction in the ledger (i.e. plurality of node computers in the network shard are a first plurality of node computers in a first shard maintaining the blockchain which is a first blockchain)) 
wherein a second plurality of node computers in a second shard maintaining a second blockchain is associated with a second quorum value.  (Moir; Paras. [0040] & [0051]: A system may maintain different shards in which a quorum (i.e. second quorum value) of active nodes on a shard confirms a proposed transaction as the next transaction in the ledger (i.e. a second plurality of node computers in a second shard maintaining a second blockchain))
Moir is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the use of shards maintaining portions of blockchains as in Moir in order to improve the efficiency of the system by providing a means by which lower computational power is required to maintain a portion of a blockchain while maintaining security of the blockchain.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claim 1, further in view of Moir (US 2018/0341930 A1), further in view of Kikinis (US 2019/0140935 A1).
 Regarding claim 5, Quick, Bastide and Moir teach the limitations of claim 4.
Quick, Bastide and Moir do not teach the limitations of claim 5 as follows:
The method of claim 4 further comprising: 
generating, by the node computer, a shutdown message based on an inactivity timer associated with the first network shard; and Page 3 of 8 TOWNSEND 75764869 1Appl. No.Attorney Docket No.: 079900-1291099 Preliminary Amendment 
transmitting, by the node computer, the shutdown message to the second plurality of node computers in the second network shard, wherein the second network shard is a network reference shard, 
wherein the reference network shard determines to shutdown the first network shard and 
distributes the first plurality of node computers to a plurality of additional shards.   
However, in the same field of endeavor, Kikinis discloses the limitations of claim 5 as follows:
The method of claim 4 further comprising: 
generating, by the node computer, a shutdown message based on an inactivity timer associated with the first network shard; and Page 3 of 8 TOWNSEND 75764869 1Appl. No.Attorney Docket No.: 079900-1291099 Preliminary Amendment (Kikinis; Para. [0014]: Older subdivisions are consolidated after a pre-defined period of time (i.e. inactivity timer associated with the first network shard))
transmitting, by the node computer, the shutdown message to the second plurality of node computers in the second network shard, wherein the second network shard is a network reference shard, (Kikinis; Para. [0072]: Older blockchain sub-divisions or divisions (or shards) could be consolidated according to rules into complete blocks and closed off upon consensus of the nodes (i.e. shutdown message to the second plurality of node computers in the second network shard))
wherein the reference network shard determines to shutdown the first network shard and (Kikinis; Para. [0072]: Older blockchain sub-divisions or divisions (or shards) could be consolidated according to rules into complete blocks and closed off upon consensus of the nodes (i.e. shutdown the first network shard and ))
distributes the first plurality of node computers to a plurality of additional shards.  (Kikinis; Para. [0072]: New blockchain divisions are created my remaining nodes (i.e. distributed the first plurality of node computers to a plurality of additional shards)) 
Kikinis is combinable with Quick, Bastide and Moir because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick, Bastide and Moir to incorporate the consolidation of blockchain subdivisions after a period of time as in Kikinis in order to improve the efficiency of the system by not requiring maintenance of unused or outdated partitions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claim 1, further in view of Moir (US 2018/0341930 A1), further in view of Wu (US 2019/0188711 A1).
 Regarding claim 6, Quick, Bastide and Moir teach the limitations of claim 4.
Quick, Bastide and Moir do not teach the limitations of claim 6 as follows:
The method of claim 4, wherein prior to broadcasting the propose message, the method further comprises: 
receiving, by the node computer, a commit interaction request message from a client device, 
the commit interaction request message comprising interaction data and one or more proof-of-inclusions created by one or more shards, 
wherein at least one proof-of-inclusion of the one or more proof-of-inclusions is created by the second network shard; 
verifying, by the node computer, the one or more proof-of-inclusions; and 
if the one or more proof-of-inclusions are valid, including, by the node computer, at least the interaction data in the new block.   
However, in the same field of endeavor, Wu discloses the limitations of claim 6 as follows:
The method of claim 4, wherein prior to broadcasting the propose message, the method further comprises: 
receiving, by the node computer, a commit interaction request message from a client device, (Wu; Para. [0091]: Submitting transactions to the distributed ledger (i.e. receiving a commit interaction request message))
the commit interaction request message comprising interaction data and one or more proof-of-inclusions created by one or more shards, (Wu; Paras. [0072] & [0091]: Submitting transactions to the distributed ledger and providing proofs of inclusion for transactions in a cross ledger transfer from a source chain (i.e. the commit interaction request message comprising interaction data and one or more proof-of-inclusions created by one or more shards))
wherein at least one proof-of-inclusion of the one or more proof-of-inclusions is created by the second network shard; (Wu; Paras. [0072] & [0091]: Submitting transactions to the distributed ledger and providing proofs of inclusion for transactions in a cross ledger transfer from a source chain (i.e. the one or more proof-of-inclusions is created by second network shards))
verifying, by the node computer, the one or more proof-of-inclusions; and (Wu; Paras. [0072] & [0091]: Submitting transactions to the distributed ledger and providing proofs of inclusion for transactions in a cross ledger transfer from a source chain to prove the resource is unspent (i.e. verifying the one or more proof-of-inclusions))
if the one or more proof-of-inclusions are valid, including, by the node computer, at least the interaction data in the new block.  (Wu; Paras. [0072] & [0091]: Submitting transactions to the distributed ledger and providing proofs of inclusion for transactions in a cross ledger transfer from a source chain to prove the resource is unspent (i.e. if the one or more proof-of-inclusions are valid, including at least the interaction data in the new block)) 
Wu is combinable with Quick, Bastide and Moir because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick, Bastide and Moir to incorporate proof of inclusion in order to commit information to a blockchain as in Wu in order to improve the security of the system by providing a means by which proof is required before committing to a blockchain.

Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claims 1 and 11, further in view of Chabanne (US 2021/0019745 A1).
 Regarding claim 7, Quick and Bastide teach the limitations of claim 1.
Quick and Bastide do not teach the limitations of claim 7 as follows:
The method of claim 1, wherein the new block comprises a block header and a block body, wherein the block header is a tuple comprising at least an accumulator value.   
However, in the same field of endeavor, Chabanne discloses the limitations of claim 7 as follows:
The method of claim 1, wherein the new block comprises a block header and a block body, wherein the block header is a tuple comprising at least an accumulator value.  (Chabanne; Paras. [0010] & [0076]: A block comprises descriptive data of a transaction and a block header (i.e. comprises a block header and a block body) containing an n-tuple of a nonce (i.e. tuple comprising at least an accumulator value)) 
Chabanne is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the inclusion of block related information in the header of a block as in Chabanne in order to expand the functionality of the system by providing a means by which additional information may be stored in the header of a block on a blockchain.

Regarding claim 16, Quick and Bastide teach the limitations of claim 11.
Quick and Bastide do not teach the limitations of claim 16 as follows:
The node computer of claim 11, wherein the method further comprises: 
prior to broadcasting the propose message, generating the new block, wherein the new block comprises a block header and a block body.  
 However, in the same field of endeavor, Chabanne discloses the limitations of claim 16 as follows:
The node computer of claim 11, wherein the method further comprises: 
prior to broadcasting the propose message, generating the new block, wherein the new block comprises a block header and a block body.  (Chabanne; Paras. [0010] & [0076]: A block comprises descriptive data of a transaction and a block header (i.e. comprises a block header and a block body) containing an n-tuple of a nonce (i.e. tuple comprising at least an accumulator value))
Chabanne is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the inclusion of block related information in the header of a block as in Chabanne in order to expand the functionality of the system by providing a means by which additional information may be stored in the header of a block on a blockchain.

Regarding claim 17, Quick, Bastide and Chabanne teach the limitations of claim 16.
Quick, Bastide and Chabanne teach the limitations of claim 17 as follows:
The node computer of claim 16, wherein the block header is a tuple comprising at least an accumulator value, a block height, an epoch number, a root of a Merkle tree, and a digest of a previous block header of a previous block in the blockchain, wherein generating the new block comprises: (Chabanne; Paras. [0010], [0044], [0067] & [0076]: A block comprises descriptive data of a transaction and a block header (i.e. comprises a block header and a block body) containing an n-tuple of a nonce (i.e. tuple comprising at least an accumulator value) the header may also contain a block identifier (i.e. block height), timestamp (i.e. epoch number), tree root of block transactions (i.e. root of a Merkle tree), an identifier of the previous block in the blockchain (i.e. digest of a previous block header of a previous block in the blockchain))
determining the accumulator value using an accumulator over one or more latest amounts of the blockchain.  (Chabanne; Para. [0076]: determining a correct value of the nonce (i.e. determining the accumulator value using an accumulator over one or more latest amounts of the blockchain))
The same motivation to combine as claim 16 is applicable to the instant claim.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claims 1 and 11, further in view of Chabanne (US 2021/0019745 A1), further in view of Winarski (US 10860259 B1).
 Regarding claim 8, Quick, Bastide and Chabanne teach the limitations of claim 7.
Quick, Bastide and Chabanne do not teach the limitations of claim 8 as follows:
The method of claim 7, wherein after committing the new block to the blockchain the method further comprises: 
removing, by the node computer, the block body from a memory of the node computer.  
However, in the same field of endeavor, Winarski discloses the limitations of claim 8 as follows:
The method of claim 7, wherein after committing the new block to the blockchain the method further comprises: 
removing, by the node computer, the block body from a memory of the node computer.  (Winarski; Col. 4, Lines 6-11: The blockchain appliance deletes blockchain blocks from the cache-tier storage level after they have been migrated to the disk-tier storage level (removing the block body from a memory of the node computer))
Winarski is combinable with Quick, Bastide and Chabanne because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick, Bastide and Chabanne to incorporate the deletion of information once it is moved to a different storage level as in Winarski in order to improve the efficiency of the system by providing a means by which data which is stored in the blockchain is no longer occupying memory on the providing member.

Regarding claim 18, Quick, Bastide and Chabanne teach the limitations of claim 17.
Quick, Bastide and Chabanne do not teach the limitations of claim 18 as follows:
The node computer of claim 17, wherein after committing the new block to the blockchain the method further comprises: 
removing the block body from a memory of the node computer.  
However, in the same field of endeavor, Winarski discloses the limitations of claim 18 as follows:
The node computer of claim 17, wherein after committing the new block to the blockchain the method further comprises: 
removing the block body from a memory of the node computer.  (Winarski; Col. 4, Lines 6-11: The blockchain appliance deletes blockchain blocks from the cache-tier storage level after they have been migrated to the disk-tier storage level (removing the block body from a memory of the node computer))
Winarski is combinable with Quick, Bastide and Chabanne because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick, Bastide and Chabanne to incorporate the deletion of information once it is moved to a different storage level as in Winarski in order to improve the efficiency of the system by providing a means by which data which is stored in the blockchain is no longer occupying memory on the providing member.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claims 1 and 11, further in view of Lazier (US 9998150 B1).
 Regarding claim 9, Quick and Bastide teach the limitations of claim 1.
Quick and Bastide do not teach the limitations of claim 9 as follows:
The method of claim 1, wherein the plurality of node computers in the network shard includes 20 to 200 node computers, and wherein the quorum value is in a range of 25 to 40.  
 However, in the same field of endeavor, Lazier discloses the limitations of claim 9 as follows:
The method of claim 1, wherein the plurality of node computers in the network shard includes 20 to 200 node computers, and wherein the quorum value is in a range of 25 to 40.  (Lazier; Col. 7, Lines 15-21: Any number or configuration of groups, as well as any configuration of shards (e.g., minimum quorum quantities, mixtures and/or configurations of identity shards and/or encoded shards), may be implemented as appropriate for a given system (Examiner interprets the range selection of node computers in the network shard and the quorum value to be a design choice, as the prior art demonstrates that any configuration of shards and quorum quantities may be applied))
 Lazier is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the customizable configuration of shards and quorum values as in Lazier in order to expand the functionality of the system by providing a means by which shards may be configured as needed by the system.

Regarding claim 20, Quick and Bastide teach the limitations of claim 11.
Quick and Bastide do not teach the limitations of claim 20 as follows:
The node computer of claim 11, wherein the quorum value is a predetermined value. 
However, in the same field of endeavor, Lazier discloses the limitations of claim 20 as follows:
The node computer of claim 11, wherein the quorum value is a predetermined value. (Lazier; Col. 7, Lines 15-21: Any number or configuration of groups, as well as any configuration of shards (e.g., minimum quorum quantities, mixtures and/or configurations of identity shards and/or encoded shards), may be implemented as appropriate for a given system)
Lazier is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the customizable configuration of shards and quorum values as in Lazier in order to expand the functionality of the system by providing a means by which shards may be configured as needed by the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claim 11, further in view of Wu (US 2019/0188711 A1).
 Regarding claim 13, Quick and Bastide teach the limitations of claim 11.
Quick and Bastide do not teach the limitations of claim 13 as follows:
The node computer of claim 11, wherein prior to broadcasting the propose message, the method further comprises: 
receiving a commit interaction request message from a client device, 
the commit interaction request message comprising interaction data and one or more proof-of-inclusions; 
verifying, by the node computer, the one or more proof-of-inclusions; and 
if the one or more proof-of-inclusions are valid, including, by the node computer, at least the interaction data in the new block.  
 However, in the same field of endeavor, Wu discloses the limitations of claim 13 as follows:
The node computer of claim 11, wherein prior to broadcasting the propose message, the method further comprises: 
receiving a commit interaction request message from a client device, (Wu; Para. [0091]: Submitting transactions to the distributed ledger (i.e. receiving a commit interaction request message))
the commit interaction request message comprising interaction data and one or more proof-of-inclusions; (Wu; Paras. [0072] & [0091]: Submitting transactions to the distributed ledger and providing proofs of inclusion for transactions in a cross ledger transfer from a source chain (i.e. the commit interaction request message comprising interaction data and one or more proof-of-inclusions))
verifying, by the node computer, the one or more proof-of-inclusions; and (Wu; Paras. [0072] & [0091]: Submitting transactions to the distributed ledger and providing proofs of inclusion for transactions in a cross ledger transfer from a source chain to prove the resource is unspent (i.e. verifying the one or more proof-of-inclusions))
if the one or more proof-of-inclusions are valid, including, by the node computer, at least the interaction data in the new block.  (Wu; Paras. [0072] & [0091]: Submitting transactions to the distributed ledger and providing proofs of inclusion for transactions in a cross ledger transfer from a source chain to prove the resource is unspent (i.e. if the one or more proof-of-inclusions are valid, including at least the interaction data in the new block))
 Wu is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate proof of inclusion in order to commit information to a blockchain as in Wu in order to improve the security of the system by providing a means by which proof is required before committing to a blockchain.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claim 11, further in view of Kikinis (US 2019/0140935 A1), further in view of Rice (US 2018/0357264 A1).
 Regarding claim 14, Quick and Bastide teach the limitations of claim 11.
Quick and Bastide teach the limitations of claim 14 as follows:
The node computer of claim 11, wherein the network shard is a network reference shard and the node computer is a first node computer and is a current leader of the reference network shard maintain a first blockchain, (Quick; Para. [0056]: Governing entity of a shard of a blockchain (i.e. first node and is a current leader of the reference network shard maintain in a first blockchain))
Quick and Bastide do not teach the limitations of claim 14 as follows:
wherein a second plurality of node computers in a second shard maintain a second blockchain, and wherein the method further comprises: 
receiving one or more shutdown messages from the second plurality of node computers; 
if a number of received shutdown messages of the one or more shutdown messages is greater than shutdown threshold associated with the second network shard, assigning each node computer of the second plurality of node computers to a null network shard [in a node-to-shard table for a present epoch;] and 
a null network shard in a node-to-shard table for a present epoch; and 
reassigning new transactions from the second network shard to a third shard.   
However, in the same field of endeavor, Kikinis discloses the limitations of claim 14 as follows:
wherein a second plurality of node computers in a second shard maintain a second blockchain, and wherein the method further comprises: (Kikinis; Para. [0072]: New blockchain divisions are created (i.e. second plurality of node computers in a second shard maintain a second blockchain))
receiving one or more shutdown messages from the second plurality of node computers; (Kikinis; Para. [0014]: Older subdivisions are consolidated after a pre-defined period of time (i.e. one or more shutdown messages from the second plurality of node computers))
if a number of received shutdown messages of the one or more shutdown messages is greater than shutdown threshold associated with the second network shard, assigning each node computer of the second plurality of node computers to a null network shard [in a node-to-shard table for a present epoch;] and (Kikinis; Paras. [0014] & [0072]: older blockchain sub-divisions or divisions (or shards) could be consolidated according to rules into complete blocks and closed off upon consensus of the nodes (i.e. received shutdown messages of the one or more shutdown messages is greater than shutdown threshold associated with the second network shard) and new blockchain divisions are created using remaining nodes (i.e. assigning each node computer of the second plurality of node computers to a null network))
reassigning new transactions from the second network shard to a third shard.  (Kikinis; Paras. [0014] & [0072]: older blockchain sub-divisions or divisions (or shards) could be consolidated according to rules into complete blocks and closed off upon consensus of the nodes (i.e. reassigning new transactions from the second network shard to a third shard)) 
Kikinis is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the consolidation of blockchain subdivisions after a period of time as in Kikinis in order to improve the efficiency of the system by not requiring maintenance of unused or outdated partitions.
Quick, Bastide and Kikinis do not teach the limitations of claim 14 as follows:
a null network shard in a node-to-shard table for a present epoch; and 
However, in the same field of endeavor, Rice discloses the limitations of claim 14 as follows:
a null network shard in a node-to-shard table for a present epoch; and (Rice; Paras. [0003] & [0106]: A database table is divided into partitions (i.e. shards) wherein nodes of the given partition are given access to their partition (i.e. node-to-shard table) and partitions may be deleted based on an aging policy (i.e. for a present epoch))
Rice is combinable with Quick, Bastide and Kikinis because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick, Bastide and Kikinis to incorporate the mapping of partitions and associated nodes in a broadcasted table in a blockchain as in Rice in order to expand the functionality of the system by providing a means by which partitions and associated nodes may be accessed and maintained in a table format.

Regarding claim 15, Quick, Bastide, Kikinis and Rice teach the limitations of claim 14.
Quick, Bastide, Kikinis and Rice teach the limitations of claim 15 as follows:
The node computer of claim 14, wherein a network comprises a plurality of shards including the reference network shard and the second network shard, and wherein the method further comprises: (Rice; Paras. [0003] & [0106]: A database table is divided into partitions (i.e. plurality of shards including the reference network shard and the second network shard) wherein nodes of the given partition are given access to their partition and partitions may be deleted based on an aging policy)
broadcasting a propose table update message comprising the node-to-shard table to the plurality of node computers in the reference network shard; (Rice; Paras. [0099]-[0100]: receiving a request to remove a storage group from service, such that the SM will no longer store table partitions associated with the identified storage group (i.e. broadcasting a propose table update message comprising the node-to-shard table to the plurality node computers in the reference network shard))
performing a commitment process to commit the reference network shard to the node-to- shard table; and (Rice; Paras. [0099]-[0100]: updates a mapping that identifies SM nodes servicing a given storage group (i.e. performing a commitment process to commit the reference network shard to the node-to-shard table))
if the reference network shard commits to the node-to-shard table, broadcasting the node- to-shard table to the network, (Rice; Paras. [0099]-[0100]: broadcasts a message to all database nodes to remove the SM from the list of SM nodes that service the identified storage group (i.e. broadcasting the node-to-shard table to the network))
wherein after receiving the node-to-shard table, the second plurality of node computers stop processing new blocks for the second blockchain.  (Rice; Paras. [0099]-[0100]: identifies one or more atoms related to a table partition associated with the identified storage group and marks those atoms for removal (i.e. stop processing new blocks for the second blockchain)) 
The same motivation to combine as in claim 14 is applicable to the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2020/0210413 A1), further in view of Bastide (US 2018/0174143 A1), as applied to independent claim 1, further in view of Moir (US 2018/0341930 A1), further in view of Lazier (US 9998150 B1).
 Regarding claim 19, Quick and Bastide teach the limitations of claim 11.
Quick and Bastide do not teach the limitations of claim 19 as follows:
The node computer of claim 11, wherein the plurality of node computers in the network shard are a first plurality of node computers in a first shard maintaining the blockchain which is a first blockchain, wherein the quorum value is a first quorum value, and 
wherein a second plurality of node computers in a second shard maintaining a second blockchain is associated with a second quorum value, 
wherein the first network shard and the second network shard include a same number of node computers, and wherein the first quorum value is equal to the second quorum value.   
However, in the same field of endeavor, Moir discloses the limitations of claim 19 as follows:
The node computer of claim 11, wherein the plurality of node computers in the network shard are a first plurality of node computers in a first shard maintaining the blockchain which is a first blockchain, wherein the quorum value is a first quorum value, and (Moir; Para. [0051]: A quorum (i.e. first quorum value) of active nodes on a shard confirms a proposed transaction as the next transaction in the ledger (i.e. plurality of node computers in the network shard are a first plurality of node computers in a first shard maintaining the blockchain which is a first blockchain))
wherein a second plurality of node computers in a second shard maintaining a second blockchain is associated with a second quorum value, (Moir; Paras. [0040] & [0051]: A system may maintain different shards in which a quorum (i.e. second quorum value) of active nodes on a shard confirms a proposed transaction as the next transaction in the ledger (i.e. a second plurality of node computers in a second shard maintaining a second blockchain))
Moir is combinable with Quick and Bastide because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick and Bastide to incorporate the use of shards maintaining portions of blockchains as in Moir in order to improve the efficiency of the system by providing a means by which lower computational power is required to maintain a portion of a blockchain while maintaining security of the blockchain.
Quick, Bastide and Moir and Moir do not teach the limitations of claim 19 as follows:
wherein the first network shard and the second network shard include a same number of node computers, and wherein the first quorum value is equal to the second quorum value.   
However, in the same field of endeavor, Lazier discloses the limitations of claim 19 as follows:
wherein the first network shard and the second network shard include a same number of node computers, and wherein the first quorum value is equal to the second quorum value.  (Lazier; Col. 7, Lines 15-21: Any number or configuration of groups, as well as any configuration of shards (e.g., minimum quorum quantities, mixtures and/or configurations of identity shards and/or encoded shards), may be implemented as appropriate for a given system) 
Lazier is combinable with Quick, Bastide and Moir because all are from the same field of endeavor of management of information in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Quick, Bastide and Moir to incorporate the customizable configuration of shards and quorum values as in Lazier in order to expand the functionality of the system by providing a means by which shards may be configured as needed by the system.

Prior Art Considered But Not Relied Upon
	Mizrakhi (US 11334678 B2) which teaches a method for synchronization of node databases in a database system wherein a second type of commit message is sent only when a validation node has received, from different nodes, a predetermined minimal number P of messages of the first type.
	Animesh (US 10394789 B1) which teaches a computer system, such as a data storage system, which implements techniques for managing unpredictable and/or bursty system demand. To further aid system efficiency, such as by limiting the amplitude of request burstiness, the database tables themselves may be rotated or cycled at a fixed or variable interval.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438